
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 358
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 17, 2011
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Patient Protection and
		  Affordable Care Act to modify special rules relating to coverage of abortion
		  services under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Life
			 Act.
		2.Modifying special
			 rules relating to coverage of abortion services under the Patient Protection
			 and Affordable Care Act to conform to long-standing federal policy
			(a)In
			 GeneralSection 1303 of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), as amended by
			 section 10104(c) of such Act, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively;
				(2)by redesignating
			 paragraph (4) of subsection (b) as subsection (d) and transferring such
			 subsection (d) after the subsection (c) inserted by paragraph (4) of this
			 subsection with appropriate indentation (and conforming the style of the
			 heading to a subsection heading);
				(3)by amending
			 subsection (b) to read as follows:
					
						(b)Special Rules
				Relating to training in and Coverage of Abortion ServicesNothing
				in this Act (or any amendment made by this Act) shall be construed to require
				any health plan to provide coverage of or access to abortion services or to
				allow the Secretary or any other Federal or non-Federal person or entity in
				implementing this Act (or amendment) to require coverage of, access to, or
				training in abortion
				services.
						;
				(4)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Limitation on
				Abortion Funding
							(1)In
				generalNo funds authorized or appropriated by this Act (or an
				amendment made by this Act), including credits applied toward qualified health
				plans under section
				36B of the Internal Revenue Code of 1986 or cost-sharing
				reductions under section 1402 of this Act, may be used to pay for any abortion
				or to cover any part of the costs of any health plan that includes coverage of
				abortion, except—
								(A)if the pregnancy
				is the result of an act of rape or incest; or
								(B)in the case where
				a pregnant female suffers from a physical disorder, physical injury, or
				physical illness that would, as certified by a physician, place the female in
				danger of death unless an abortion is performed, including a life-endangering
				physical condition caused by or arising from the pregnancy itself.
								(2)Option to
				purchase separate coverage or planNothing in this subsection
				shall be construed as prohibiting any non-Federal entity (including an
				individual or a State or local government) from purchasing separate coverage
				for abortions for which funding is prohibited under this subsection, or a
				qualified health plan that includes such abortions, so long as—
								(A)such coverage or
				plan is paid for entirely using only funds not authorized or appropriated by
				this Act; and
								(B)such coverage or
				plan is not purchased using—
									(i)individual premium
				payments required for a qualified health plan offered through an Exchange
				towards which a credit is applied under
				section
				36B of the Internal Revenue Code of 1986; or
									(ii)other non-Federal
				funds required to receive a Federal payment, including a State’s or locality’s
				contribution of Medicaid matching funds.
									(3)Option to offer
				coverage or planNothing in this subsection or section
				1311(d)(2)(B)(i) shall restrict any non-Federal health insurance issuer
				offering a qualified health plan from offering separate coverage for abortions
				for which funding is prohibited under this subsection, or a qualified health
				plan that includes such abortions, so long as—
								(A)premiums for such
				separate coverage or plan are paid for entirely with funds not authorized or
				appropriated by this Act;
								(B)administrative
				costs and all services offered through such coverage or plan are paid for using
				only premiums collected for such coverage or plan; and
								(C)any such
				non-Federal health insurance issuer that offers a qualified health plan through
				an Exchange that includes coverage for abortions for which funding is
				prohibited under this subsection also offers a qualified health plan through
				the Exchange that is identical in every respect except that it does not cover
				abortions for which funding is prohibited under this
				subsection.
								;
				(5)in subsection (e),
			 as redesignated by paragraph (1)—
					(A)in the heading, by
			 striking regarding
			 abortion;
					(B)in the heading of
			 each of paragraphs (1) and (2), by striking each place it appears
			 regarding
			 abortion;
					(C)in paragraph (1),
			 by striking regarding the prohibition of (or requirement of) coverage,
			 funding, or and inserting protecting conscience rights,
			 restricting or prohibiting abortion or coverage or funding of abortion, or
			 establishing; and
					(D)in paragraph
			 (2)(A), by striking Nothing and inserting Subject to
			 subsection (g), nothing;
					(6)in subsection (f),
			 as redesignated by paragraph (1), by striking Nothing and
			 inserting Subject to subsection (g), nothing; and
				(7)by adding at the
			 end the following new subsection:
					
						(g)Nondiscrimination
				on Abortion
							(1)NondiscriminationA
				Federal agency or program, and any State or local government that receives
				Federal financial assistance under this Act (or an amendment made by this Act),
				may not subject any institutional or individual health care entity to
				discrimination, or require any health plan created or regulated under this Act
				(or an amendment made by this Act) to subject any institutional or individual
				health care entity to discrimination, on the basis that the health care entity
				refuses to—
								(A)undergo training
				in the performance of induced abortions;
								(B)require or provide
				such training;
								(C)perform,
				participate in, provide coverage of, or pay for induced abortions; or
								(D)provide referrals
				for such training or such abortions.
								(2)DefinitionIn
				this subsection, the term health care entity includes an
				individual physician or other health care professional, a hospital, a
				provider-sponsored organization, a health maintenance organization, a health
				insurance plan, or any other kind of health care facility, organization, or
				plan.
							(3)Remedies
								(A)In
				generalThe courts of the
				United States shall have jurisdiction to prevent and redress actual or
				threatened violations of this section by issuing any form of legal or equitable
				relief, including—
									(i)injunctions prohibiting conduct that
				violates this subsection; and
									(ii)orders preventing the disbursement of all
				or a portion of Federal financial assistance to a State or local government, or
				to a specific offending agency or program of a State or local government, until
				such time as the conduct prohibited by this subsection has ceased.
									(B)Commencement of
				actionAn action under this subsection may be instituted
				by—
									(i)any health care entity that has standing to
				complain of an actual or threatened violation of this subsection; or
									(ii)the Attorney
				General of the United States.
									(4)AdministrationThe
				Secretary shall designate the Director of the Office for Civil Rights of the
				Department of Health and Human Services—
								(A)to receive
				complaints alleging a violation of this subsection; and
								(B)to pursue investigation of such complaints
				in coordination with the Attorney
				General.
								.
				(b)Conforming
			 AmendmentSection 1334(a)(6) of such Act is amended to read as
			 follows:
				
					(6)Coverage
				consistent with federal policyIn entering into contracts under
				this subsection, the Director shall ensure that no multi-State qualified health
				plan offered in an Exchange provides coverage for abortions for which funding
				is prohibited under section 1303(c) of this
				Act.
					.
			
	
		
			Passed the House of
			 Representatives October 13, 2011.
			Karen L. Haas,
			Clerk
		
	
